DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,317,974 (hereinafter ‘974). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Current Application					‘974
Claim 2:
an imaging device configured to provide image data of an object;

a computing device in communication with the imaging device, the computing device including one or more processors and at least one memory device configured to store instructions which when executed by the one or more processors are configured to:
detect, in the image data, at least one obstruction;

filter the image data to remove the at least one obstruction by being configured to alter pixels related to the at least one obstruction based on at least one of (i) one or more buffered frames and (ii) one or more pixels adjacent to the pixels related to the at least one obstruction; and

generate an output from the filtered image data; and

a display device in communication with the computing device, the display device configured to present the output for visualization of the object.
Claim 1:
an imaging device configured to provide image data of the surgical site; 

a computing device in communication with the imaging device, the computing device including one or more processors and at least one memory device configured to store instructions which when executed by the one or more processors are configured to: 
detect, in the image data, at least one obstruction; 

filter the image data to remove the at least one obstruction by being configured to alter pixels related to the at least one obstruction based on at least one of (i) one or more buffered frames and (ii) one or more pixels adjacent to the pixels related to the at least one obstruction; and 

generate an output from the filtered image data; and 

a display device in communication with the computing device, the display device configured to present the output for visualization of the surgical site.






Current Application					‘974
Claim 10:
providing, with the imaging device, image data of the object;

detecting, with the computing device, at least one obstruction in the image data;

filtering, with the computing device, the image data for removing the at least one obstruction by altering pixels related to the at least one obstruction based on at least one of (i) one or more buffered frames and (i1) one or more pixels adjacent to the pixels related to the at least one obstruction; 

generating, with the computing device, an output from the filtered image data; and 

presenting, with the display device, the output for visualization of the object.
Claim 11:
providing, with the imaging device, image data of the surgical site; 

detecting, with the computing device, at least one obstruction in the image data; 

filtering, with the computing device, the image data for removing the at least one obstruction by altering pixels related to the at least one obstruction based on at least one of (i) one or more buffered frames and (ii) one or more pixels adjacent to the pixels related to the at least one obstruction; 

generating, with the computing device, an output from the filtered image data; and 

presenting, with the display device, the output for visualization of the surgical site.



Current Application					‘974
Claim 18:
detect at least one obstruction in image data of the object;

filter the image data to remove the at least one obstruction by being configured to alter pixels related to the at least one obstruction based on at least one of (1) one or more buffered frames and (11) one or more pixels adjacent to the pixels related to the at least one obstruction; and

generate an output from the filtered image data such that the output is presentable for visualization of the object.


Claim 20:
detect at least one obstruction in image data of the surgical site; 

filter the image data to remove the at least one obstruction by being configured to alter pixels related to the at least one obstruction based on at least one of (i) one or more buffered frames and (ii) one or more pixels adjacent to the pixels related to the at least one obstruction; and 

generate an output from the filtered image data such that the output is presentable for visualization of the surgical site.


Claim 3 of the current application corresponds to claim 2 of ‘974.
Claim 4 of the current application corresponds to claim 3 of ‘974.
Claim 5 of the current application corresponds to claim 4 of ‘974.
Claim 6 of the current application corresponds to claim 5 of ‘974.
Claim 7 of the current application corresponds to claim 6 of ‘974.
Claim 8 of the current application corresponds to claim 7 of ‘974.
Claim 9 of the current application corresponds to claim 8 of ‘974.
Claim 11 of the current application corresponds to claim 12 of ‘974.
Claim 12 of the current application corresponds to claim 13 of ‘974.
Claim 13 of the current application corresponds to claim 14 of ‘974.
Claim 14 of the current application corresponds to claim 15 of ‘974.
Claim 15 of the current application corresponds to claim 16 of ‘974.
Claim 16 of the current application corresponds to claim 17 of ‘974.
Claim 17 of the current application corresponds to claim 18 of ‘974.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-2882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664